United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  August 3, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-31123
                           Summary Calendar


UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

LOYD STEPHANS

                      Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 3:04-CV-30027
                       --------------------

Before KING, Chief Judge, and SMITH and GARZA, Circuit Judges.

PER CURIAM:1

     Loyd Stephens2 appeals his conviction and sentence for

taking a non-game bird in violation of the Migratory Bird Treaty

Act (“MBTA”), 16 U.S.C. § 703.

     In cases tried before a magistrate judge and affirmed on

appeal by the district court, we “will affirm the magistrate’s

findings if they are supported by substantial evidence.”        United

States v. Lee, 217 F.3d 284, 288 (5th Cir. 2000) (internal

     1
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     2
       The defendant spells his last name as Stephens. Hence,
court documents that have the defendant’s last name spelled as
Stephans are incorrect.
                           No. 04-31123
                                -2-

citation omitted).   “Evidence is sufficient to support a

conviction if any rational trier of fact could have found that

the evidence established guilt beyond a reasonable doubt.”

United States v. Morgan, 311 F.3d 611, 613 (5th Cir. 2002)

(internal quotation and citation omitted).    This court examines

the evidence as a whole in the light most favorable to the

Government.   Id.

     Violations of § 703 are strict liability offenses, requiring

no proof of specific intent to commit the crime.    Id. at 616.

Because the evidence presented at trial indicated that the hawk

killed by Stephens was an endangered bird species and Stephens

admitted to shooting the hawk, Stephens’s conviction was

supported by substantial evidence.    See Lee, 217 F.3d at 288; 50

C.F.R. § 10.13 (2005).   As Stephens cannot show that he had no

reasonable, legal alternative to violating the law, his conduct

was not justified under the law.     See United States v. Gant, 691

F.2d 1159, 1162-63 (5th Cir. 1982).    In addition, federal law has

provided no exemptions that would allow an individual to kill an

endangered animal to protect property.    See 16 U.S.C. §§ 703,

1538, 1539; see also Tennessee Valley Authority v. Hill, 437 U.S.

153, 188 (1978).

     Stephens also contests his sentence as excessive.    Title 18,

section 3742(f)(2) and (3) requires that we affirm a sentence

unless we determine that it is plainly unreasonable.     Id.
                            No. 04-31123
                                 -3-

       Stephens’s sentence of a $600 fine, one year of probation

and a one-year ban from hunting is not plainly unreasonable given

the statute’s allowance of a $15,000 fine and 6 months of

imprisonment.    See 16 U.S.C. § 707(a); 18 U.S.C. § 3742(f)(2),

(3).

       For the reasons stated above, Stephens’s conviction and

sentence are AFFIRMED.